Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed April 5, 2022.
Claims 1, 4, and 11 have been amended.
Claim 10 has been canceled. 
Claims 1-9 and 11-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine H. McCarthy (Reg. No. 41,844) on April 20, 2022.
The application has been amended as follows: 
Claim 11: The user interface of claim [[1]]4, wherein a speed of movement of the plurality of shapes increases with acceleration.

Allowable Subject Matter
Claims 1-9 and 11-20 allowed.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “rotating a wheel relative to a fix point to indicate speed of a vehicle, wherein a plurality of shapes are positioned adjacent to the wheel and move continuously relative to the wheel to convey a sense of movement” as recited in independent claims 1 and 4. Accordingly, independent claims 1 and 4 along with respective dependent claims 2-3, 4-9, and 11-20 are allowed.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGJIA PAN/Primary Examiner, Art Unit 2145